2. Public works contracts (vote)
before the vote
rapporteur. - Mr President, I should just like to bring to the attention of the House a technical amendment that we should make pursuant to Rule 155. In the Commission's proposal there was a technical omission under Article 2, dealing with the transposition of the proposal. The exact date for the transposition in the Member States is missing. Therefore I propose under Rule 155 to add '[18 months after the date of publication]' as the date for transposition. This should be specified. I should like to propose that to Members as a technical amendment.